March 22, 1977

78-76 MEMORANDUM OPINION FOR THE COUNSEL
      TO THE PRESIDENT
      The White House Office—Expenditure of Appropriated
      Funds—Handling Mail for Members of the President’s
      Family

   This is in response to your request for our views on whether the White House
is authorized to pay the costs of processing mail addressed to members of the
President’s family other than Mrs. Carter. We understand that staff salaries and
related costs of handling Mrs. Carter’s mail are paid out of funds appropriated
for the White House Office.
   It is our opinion that White House Office funds may be used for handling
mail addressed by the general public to members of the family who reside in the
White House, and perhaps for the President’s son who does not live in the
White House and the President’s mother as well.
   Funds appropriated for the White House Office may be used for salaries and
other “ necessary” expenses of that Office. Expenses are thought to be
necessary if they are reasonably related to the general governmental functions
for which the funds were appropriated. 52 Comp. Gen. 504 (1973); 50 Comp.
Gen. 534 (1971). It seems reasonable to conclude that mail sent to members of
the President’s family because of their relationship to the President should be
answered in order to respond to the writers’ concerns and to demonstrate that
the White House and the First Family—who are in a sense representatives of
the President—are interested in them. In our view, this function is appropri­
ately related to the operation of the White House.
   The nexus between the regular governmental functions of the White House
Office and its handling of mail of the President’s family is particularly strong
for those family members who reside in the White House, because they are
presumably more closely identified in the public’s mind with the President’s
official duties. The White House Office appropriation is available to assist the
President in performing those duties, traditionally including matters relating to
the President’s household. Therefore, that appropriation does, in our view,

                                      343
 reasonably cover the expenses of handling mail of members of the household.*
 It is presumably on this basis that the costs of handling Mrs. Carter’s mail are
 paid from Government funds, and we see no reason to distinguish other
 members of the President’s household in this regard. We note, too, that it is
 much the same rationale that permits the expenditure of Government funds for
 official travel by members of the President’s family.
    The nexus to the official operations of the White House Office would appear
 to be less direct when the family members involved are not part of the
 President’s household in the White House. However, in our view, since such
 family members receive mail because of their relationship to the President and
 are perceived to be acting on his behalf to a degree when they reply to the
 letters, the processing of their mail is also sufficiently related to the purposes
 for which funds are appropriated to the White House Office to permit those
 funds to be used in this fashion.
                                                          Jo h n M . H a r m o n
                                               Acting Assistant Attorney General
                                                             Office of Legal Counsel




   •W e believe that on this same theory, Mrs. Carter may assign a member of her staff, paid out of
White House Office appropriations, to be responsible for scheduling the affairs of other members of
the family who reside in the White House.